Citation Nr: 0606700	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  97-17 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for intervertebral disc 
disease (IVDD) at     L3-L5 and L5-S1. 

2.  Entitlement to an initial, compensable rating for low 
back paravertebral muscle spasm.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his nephew


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from February 1974 to February 
1976.

This appeal to the Board of Veterans Appeals (Board) arises 
from a July 1996 rating action that denied service connection 
for lumbosacral IVDD, but granted service connection and 
assigned an initial, noncompensable rating for low back 
paravertebral muscle spasm from August 28, 1995.  In 
September 1996, the veteran filed a Notice of Disagreement 
(NOD) with the denial of service connection and the initial 
noncompensable rating assigned.  Because the appeal involves 
a request for a higher compensable rating following the 
initial grant of service connection, the Board has 
characterized that issue in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from those for 
increased ratings for already service-connected disability).  
The RO issued a Statement of the Case (SOC) in October 1996, 
and the veteran filed a Substantive Appeal in May 1997.  The 
RO issued  Supplemental SOCs (SSOCs) in July 1997 and 
February 2000.

In June 2000, the veteran and his nephew testified during a 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of the hearing is of record.  

In September 2000, June 2003, and September 2004, the Board 
remanded these matters to the RO for further development of 
the evidence and for due process development.  The RO issued 
SSOCs reflecting the continued denial of the claims in June 
and August 2002, February 2004, and October 2005. 


FINDINGS OF FACT

1.	All notification and development action needed to render a 
fair decision on the claims on appeal has been accomplished.

2.  Lumbar IVDD was first manifested many years post service, 
and competent and persuasive medical opinion establishes no 
nexus between such disability and the veteran's military 
service.  

3.  Since the August 28, 1995 effective date of the grant of 
service connection,  the veteran's low back paravertebral 
muscle spasm has been manifested by no more than sight 
subjective symptoms.


CONCLUSIONS OF LAW

1.  The criteria for service connection for lumbar IVDD are 
not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2005).  

2.  The criteria for an initial compensable rating for low 
back paravertebral muscle spasm are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.31, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5237, 5292, 5295 (as in effect 
prior to and since September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially-complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims on appeal has 
been accomplished.

Through the September and October 1995 RO letters, the July 
and October 1996 rating actions, the October 1996 SOC, the 
July 1997 and February 2000 SSOCs, the May, June, and 
October 2000 RO letters, the June and August 2002 SSOCs, the 
December 2002 and June 2003 RO letters, the February 2004 
SSOC, the May and November 2004 RO letters, the October 2005 
SSOC, and the November 2005 RO letter, the RO notified the 
veteran and his representative of the legal criteria 
governing the claims, the evidence that had been considered 
in connection with his appeal, and the bases for the denial 
of the claims.  Thus, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claims, and has been afforded ample 
opportunity to submit such information and evidence.  

Pursuant to the RO's letters including those of June 2003 
and November 2004, the SOC, and the SSOCs, the veteran and 
his representative were also afforded various opportunities 
to present evidence and argument in support of his claims.  
The latter 2003 and 2004 RO letters, in particular, 
requested the veteran to provide authorization and 
information to enable it to obtain any outstanding VA or 
private medical records, and the November 2004 letter , 
requested that he  to submit any evidence that had in his 
possession that pertained to his claims.  In those letters, 
the RO identified the information that the veteran could 
provide in support of his claims.  Through these letters, 
the Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the 
duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)).

The Board points out that, in the decision of Pelegrini v. 
Principi, 18  Vet. App. 112 (2004), the United States. Court 
of Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify a claimant of: (1) the evidence that is 
needed to substantiate a claim; (2) the evidence, if any, to 
be obtained by the VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by the VA that 
the claimant provide any evidence in his possession that 
pertains to the claim.  As explained above, all four content 
of notice requirements have been met in this appeal.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided at the time that, or 
immediately after, the VA receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.

In the matters now before the Board, the documents strictly 
meeting the VCAA's notice requirements were not, nor could 
they have been, provided prior to the 1996 rating action on 
appeal, inasmuch as the VCAA was not enacted until 2000. 
However, the Board finds that any lack of pre-adjudication 
notice in this case
has not, in any manner, prejudiced the veteran.  In this 
regard, the Board points out that the Court has also held 
that an error in the adjudicative process is not prejudicial 
unless it affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect, such that the error affects the 
essential fairness of the adjudication.  Mayfield v. 
Nicholson,        19 Vet. App. 103 (2005). 

The Board finds that, in this appeal, the delay in issuing  
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  As indicated above, 
the RO issued several SSOCs from 2002 to 2005 explaining what 
was needed to substantiate the claims, and on each occasion 
the veteran was afforded an opportunity to respond. Moreover, 
the RO specifically notified the veteran of the VCAA duties 
to notify and assist in its June 2003 and November 2004 
letters and the October 2005 SSOC.  Although in his December 
2004 response to the November 2004 letter the veteran stated 
that he had no additional medical evidence to submit, he in 
fact submitted additional medical evidence in January 2005.  
He did not subsequently identify any additional medical 
records that have not yet been obtained.

Hence, the Board finds that any failure on VA's part in not 
fulfilling VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102.  

The Board also finds that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  As indicated below, the RO has 
obtained the veteran's service medical records and extensive 
post-service VA and private medical records from 1986 to 
2005.  The RO has also arranged for him to undergo 
comprehensive VA examinations in August 1997 and November 
1999 in connection with the issues on appeal; reports of 
those examinations, as well as July 1988 and December 2000 
decisions of the Social Security Administration (SSA) 
finding the veteran entitled to disability benefits, 
together with extensive medical records underlying those 
determinations, have been associated with the claims file 
and considered in adjudicating these claims. Moreover, as 
indicated above, the veteran has been given various 
opportunities to submit evidence in support of his claims.  
He and his nephew also provided testimony during the June 
2000 Board hearing, a transcript of which is of record.  
Significantly, neither the veteran nor his representative 
has identified, and the record does not otherwise indicate, 
any additional sources of medical or other outstanding 
pertinent evidence.  

Under these circumstances, the Board finds that all duties 
to notify and assist
have been met, and there is no prejudice to the veteran in 
proceeding, at this juncture, with a decision on each of the 
claims on appeal.

Background

The service medical records show that the veteran was seen in 
April 1975 with a     3 to 4-month history of low back pain.  
Examination showed no tenderness, and the assessment was 
question of muscle strain.  When seen again the next day, the 
low back pain was noted to be non-radiating and without 
neurological symptoms.  The assessment was paravertebral 
muscle spasm.  

On February 1976 separation examination, the veteran gave a 
history of recurrent back pain.  The spine was normal on 
examination, with full range of motion.  On orthopedic 
consultation, the veteran complained of pain in the L4-5 
area.  There was no history of trauma.  Examination showed 
mild exaggeration of the lumbar lordosis, and was otherwise 
completely normal.  X-rays revealed no bony abnormality.  The 
impression was resolved lumbosacral strain.

Post service, VA hospital records from late September to mid-
October 1986 were negative for complaints, findings, or 
diagnoses of any back disability.

From late October to November 1986, the veteran was 
hospitalized at a VA medical facility after a fall off a 
second-story balcony.  X-rays of the lumbosacral spine 
revealed no fracture or dislocation and no active osseous 
destructive lesion.  All segments were normally aligned, and 
the interspaces were well-preserved.  The impression was 
essentially negative lumbar spine.

August 1987 VA outpatient records noted the veteran's 
complaints of low back pain since an injury in an October 
1986 fall.  Examination showed lumbosacral tenderness, and 
the diagnosis was low back pain.  On orthopedic examination, 
the veteran gave a history of the onset of low back pain 
during military service, and the onset of radiating pain to 
the left leg following an October 1986 accident.  In 
December, the veteran complained of low back pain and right 
leg numbness.  Examination in June 1988 showed good spinal 
alignment, tension of the lumbosacral and paraspinal muscles, 
and some straightening to the lower spine, with good range of 
motion and no neurologic deficits.  X-rays of the lumbosacral 
spine were normal except for minimal degenerative change.  
The diagnosis was chronic low back pain with mild 
exacerbation.

Of record is a July 1988 SSA decision finding the veteran 
entitled to disability benefits from October 1986 due to 
disabilities including back problems that had worsened since 
an accidental fall.  In December 2000, the SSA found the 
veteran entitled to continuing disability benefits due to 
disabilities including chronic back pain.

In April 1994, the veteran was hospitalized at the East Texas 
Memorial Medical Center after he twisted his back playing on 
the floor with his young nephews.  He complained of severe 
back pain and left leg pain.  Examination showed some lower 
lumbar spine tenderness.  A CT scan revealed disc 
protrusion/herniation at L5-S1, a bulging L4-5 disc with 
minimal spinal stenosis, and a minimal bulging disc at L3-4.

May 1994 VA magnetic resonance imaging (MRI) of the lumbar 
spine revealed a small disc herniation at L5-S1.

In August 1995, the veteran filed a claim for service 
connection for a low back disability.  

September 1995 VA outpatient examination of the veteran 
revealed  full range of motion of the lumbar spine, 5/5 motor 
strength, sacroiliac joint tenderness, and no paraspinal 
spasm.  The impression was mechanical back pain and 
sacroiliac joint pain without radiculopathy.  In May 1996, 
the veteran complained of chronic low back pain that radiated 
into the left buttock and right lower extremity, and episodic 
sciatic pain and bilateral leg numbness.  On examination, 
strength was 5/5 and sensation intact, and there was no 
radiculopathy.  Lumbar spine X-rays were unremarkable.  On 
July 1996 examination during VA hospitalization, there was 
normal curvature and mobility of the back, without pain, 
tenderness, or costovertebral angle tenderness.  Neurological 
examination showed normal muscle strength, sensation, 
coordination, gait, and station.  The diagnosis was chronic 
low back pain with history of herniated nucleus pulposus at 
L4-5.

On August 1997 VA general medical examination, the veteran's 
gait was normal, and mobility was not limited.  On orthopedic 
examination, the veteran gave a history of a low back injury 
and strain in a slip and fall down a steel stairway and 
ladder in service in 1974.  Post service, he was injured in a 
fall from a 2-story building approximately 10 years ago.  He 
currently complained of low back pain with prolonged 
standing, without sciatica or radicular pain; the pain went 
away when he lied down.  Examination of the lumbar spine 
showed full range of motion with minimal pain at the extremes 
of motion.  There was minimal tenderness to palpation of 
either spinous ligament between L3-4, L4-5, and L5-S1.  
Straight leg raising was to 90 degrees bilaterally, with a 
negative Lasegue's sign.  The sciatic stretch test was 
negative bilaterally.  There were no pathological reflexes.  
Deep tendon reflexes were equal and active at 2+ in the lower 
extremities, and sensation was intact.  X-rays of the lumbar 
spine revealed normal vertebral bodies, intervertebral 
spaces, and foramina, and the sacroiliac joints, sacrum, and 
coccyx were unremarkable.  The disc spaces were normal in 
height, and no arthritic changes were present in the spine.  
The diagnosis was acute lumbosacral strain.

On June 1998 VA outpatient evaluation, the veteran was seen 
for left radicular symptoms.  Motor and sensory examination 
was intact.  On September evaluation for complaints of low 
back pain, there were good reflexes in the legs, straight leg 
raising was negative, and there was no numbness or 
tenderness.  

On November 1999 VA orthopedic examination, the veteran gave 
a history of a low back injury in service when he slid down 
metal stairs, as well as injuries sustained in a fall 30 feet 
off a balcony in October 1986, after which he never worked 
again.  On current examination, the veteran moved easily 
about the room, with a normal gait and level pelvis.  There 
was mildly-restricted range of motion of the lumbar spine, 
primarily due to the veteran's body habitus.  Toe and heel 
walking and pulses were within normal limits, and 
neurological evaluation showed physiologic and symmetrical 
reflexes, strength, and sensation in both lower extremities.  
Straight leg raising was negative bilaterally, and there was 
no atrophy.  The impression was low back pain by history.  

The examiner opined that there was no evidence to suggest 
that the back disability that the veteran sustained in 
military service, subsequently diagnosed as low back strain 
and service-connected with a noncompensable rating, was in 
any way associated with his current symptoms, and that 
whatever residual back pain he currently had was, in all 
medical likelihood, due to a combination of the totality of 
life's experiences for a man of his age, and the combined 
polytrauma of his October 1986 injuries.  The physician 
further commented that he currently found no objective 
evidence of difficulty with regard to the lumbar spine, as 
the examination was fairly unremarkable.  Given the fact that 
the veteran was unemployed and not engaged in any 
particularly vigorous activities, the examiner found no 
evidence of functional impairment with regard to the lumbar 
spine.

December 1999 X-rays of the lumbar spine at the Woodland 
Heights Medical Center were interpreted as normal, revealing 
a normal lordotic curvature, and adequately maintained disc 
spaces, without narrowing.  No bone osteophytes were seen.  
There was no subluxation, fracture, or destructive process.

On January 2000 examination by J. Ha, D.O., the veteran 
complained of back pain.  Examination revealed good range of 
motion of the lumbar spine, with forward flexion to 80 
degrees, and no gross spinal deformity.  The examination 
report contained contradictory findings with respect to 
muscle spasm, noting no back spasm on one occasion, and a 
positive finding for lumbar spasm on another.  On neurologic 
examination, there was no motor or sensory deficit, and deep 
tendon reflexes were present and equal bilaterally.  
Radiculopathy was equivocal.  The assessment was chronic 
musculoskeletal pain.

On April 2000 VA outpatient evaluation, the veteran 
complained of iliolumbar pain which occasionally radiated 
down the posterior legs.  The pain was described as a 
constant dull ache, with intermittent sharp pain, which was 
aggravated by bending and lifting, and relieved by lying 
down.  On examination, posture was normal, and there were no 
pathological findings to palpation.  Range of motion, 
strength, and neurological examination were within normal 
limits in all testing.  A TENS unit was beneficial in 
reducing pain.  When seen again in May, there was paraspinal 
tenderness in the low back, and straight leg raising was 
positive on the right.  Strength was 5/5 throughout, 
sensation was intact, and the back was normoflexic.  X-rays 
revealed degenerative joint disease (DJD) of the lumbosacral 
spine, and there were no fractures.  The veteran had no bowel 
or bladder complaints.

During the June 2000 Board hearing, the veteran testified as 
to his belief that his lumbar IVDD was caused by a fall down 
a steel ladder in military service, and that he could not 
work because of his back pain.  He stated that a TENS unit 
somewhat relieved his back pain.  He stated that he got back 
cramps after prolonged walking or standing.  The veteran's 
nephew also testified as to his observations as regards the 
extent of the veteran's disability since his discharge from 
service.

On April 2001 VA outpatient evaluation, the veteran 
complained of low back pain that radiated to the right leg, 
with some numbness in the right foot.  There were no bowel or 
bladder disturbances.  On examination, gait was normal, and 
there was no sensory deficit.  In September, a CT scan and 
myelogram were noted to have shown no nerve root compression.  
Pulses were normal in the extremities.                  

A July 2002 private MRI of the lumbar spine revealed a 
posterior protrusion or bulge at L4-5 that resulted in mild 
central canal stenosis and moderate bilateral foraminal 
narrowing.  There was a posterior protrusion and annular tear 
at L5-S1 that abutted the sac and S-1 root, with moderate 
bilateral foraminal narrowing.  

On April 2003 VA outpatient orthopedic surgical evaluation, 
the examiner reviewed a MRI report that noted showed some 
hypertrophy but no stenosis.  Current X-rays of the 
lumbosacral spine revealed normal alignment, preserved 
intervertebral disc spaces, and maintained vertebral body 
heights.  On June 2003 orthopedic surgical evaluation, 
bilateral lower extremity strength was 5/5.  MRI was noted to 
show moderate bilateral foraminal stenosis at L4-5 and L5-S1.  
The assessment was lumbar radiculopathy.  Outpatient general 
medical examination showed symmetric pulses in the 
extremities and no sensory loss.  There was good range of 
motion of the joints without abnormality.  There was good 
range of back motion, and no tenderness to percussion.

In early July 2003, the veteran was seen at the Woodland 
Heights Medical Center after he had run out of medications 
for 4 days.  The diagnoses were low back pain and muscle 
spasm.  He was seen again in late July for sciatica and 
muscle spasm of the back.  

On October 2003 VA outpatient examination, the veteran had  
good back range of motion and no tenderness to percussion.  
Reflexes were within normal limits and equal.  The impression 
was low back pain, rule out spinal stenosis.  A November 
lumbar myelogram revealed minimal narrowing of the thecal sac 
at the L4-5 level, but was otherwise normal.  A lumbar spine 
CT scan revealed a small central disc protrusion at L5-S1, 
facet hypertrophy and a disc protrusion at L4-5, and normal 
findings at L3-4, L2-3, and L1-2.  The impression was minor 
degenerative changes of the lumbar spine with some narrowing 
of the thecal sac mainly at the L4-5 level, which was at most 
moderate in severity, and thus probably not a significant 
spinal stenosis; no focal nerve root compression was seen.  

July 2005 VA X-rays of the lumbar spine revealed degenerative 
changes and narrowing of L4-5 and L5-S1.  On early September 
outpatient evaluation, the veteran complained of back pain 
that radiated to both legs, and that increased with standing 
and walking, and was relieved by sitting and bending forward.  
On examination, there was mild to moderate tenderness over 
the bilateral paravertebral lower lumbar area, and decreased 
flexion and extension on range of motion testing.  Straight 
leg raising was negative bilaterally.  In late September, the 
veteran underwent a lumbar epidural steroid injection for 
hypertrophic spinal stenosis.

III.  Analysis

A.  Service Connection for Lumbar IVDD

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of a current disability that is related to 
an injury or disease incurred in service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992  Service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In this case, the veteran claims service connection for 
lumbar IVDD that he relates to his military service.  
However, the preponderance of the evidence weighs against the 
claim.

Although the veteran was treated for low back pain  and 
assessed with paravertebral spasm in service, service 
connection has been established for that disability.  .  
February 1976 in-service low back X-rays revealed no bony 
abnormality, and there are no clinical findings or diagnoses 
of any lumbar IVDD during service or for many years 
thereafter.
 
There also is no competent and probative evidence of a nexus 
between any currently-diagnosed lumbar IVDD and the veteran's 
military service.  The first objective evidence of 
degenerative changes in the low back were shown on June 1988 
VA X-rays, over 12 years following separation from service.  
Notably, the VA examiner did not relate such changes to the 
veteran's military service.

Although lumbar IVDD was diagnosed during private April 1994 
hospitalization, no physician linked this disease to the 
veteran's military service; rather, the history indicated a 
post-service intercurrent injury wherein the veteran twisted 
his back while playing on the floor with his small nephews.  

Particularly probative evidence on the medical nexus question 
is the November 1999 VA examiner's opinion that there was no 
evidence to suggest that the back disability that the veteran 
sustained in military service, subsequently diagnosed as low 
back strain (paravertebral muscle spasm) and service-
connected with a noncompensable rating, was in any way 
associated with his current symptoms; that physician further 
noted that whatever residual back pain he currently had was, 
in all medical likelihood, due to a combination of the 
totality of life's experiences for a man of his age, and the 
combined polytrauma of his nonservice-connected residuals of 
October 1986 injuries.  The Board accords great probative 
value to the 1999 VA examiner's comments and opinions, based 
as they were on a review of the veteran's extensive claims 
file, a detailed review of his documented medical history 
pertaining to the lumbar spine, and a current examination, 
and considers them to be of primary importance in the 
disposition of this appeal.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) (It is the responsibility of the Board to 
assess the credibility and weight to be given the evidence) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
(the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  
Significantly, the veteran has neither presented nor alluded 
to the existence of any medical opinion that supports his 
claim.  

The Board has considered the veteran's assertions and 
testimony in connection with the claim on appeal.  However, 
as a layman without appropriate medical training and 
expertise, he is not competent to render a probative opinion 
on a medical matter-such as whether there is a medical 
relationship between current lumbar IVDD and his military 
service.  See Bostain v. West , 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown,    10 Vet. App. 183, 186 (1997) (a 
layman is generally not capable of opining on matters 
requiring medical knowledge).  As noted above, in this case, 
the competent and probative evidence weighs against the 
claim.

Under these circumstances, the claim for service connection 
for lumbar IVDD must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



B.  An Initial Compensable Rating for Low Back Paravertebral 
Muscle Spasm

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155;            
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R.  § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is the propriety of the initial 
rating assigned, evaluation of the medical evidence since the 
grant of service connection and consideration of the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts 
found) is required.  See Fenderson, 12 Vet. App. at 126. 

Historically, the initial, noncompensable rating for the 
veteran's service-connected low back paravertebral muscle 
spasm was assigned under the provisions of 38 C.F.R. § 4.71a, 
DC 5299-5295, which is indicative of a low back condition not 
listed in the rating schedule that is rated pursuant to the 
criteria for lumbosacral strain (DC 5295).  

The criteria for rating diseases and injuries of the spine 
were changed, effective September 26, 2003.  As there is no 
indication that the revised criteria are intended to have 
retroactive effect, the Board has the duty to adjudicate the 
claim only under the former criteria for any period prior to 
the effective date of the new rating criteria, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  See Wanner v, 
Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 
7-2003 (2003).  Under 38 U.S.C.A. § 5110(g), the retroactive 
reach of the revised regulation can be no earlier than the 
effective date of that change.  

As the RO has considered both the former and revised criteria 
for rating lumbosacral strain, and furnished the veteran 
notice of the revised criteria (see the October 2005 SSOC), 
there is no due process bar to the Board also considering 
both the former and revised criteria. 

Under the former criteria of DC 5295 (as in effect prior to 
September 26, 2003), a noncompensable rating is warranted for 
lumbosacral strain with only slight subjective symptoms.  A 
10 percent rating requires characteristic pain on motion.  A 
20 percent rating requires muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in a 
standing position.  A 40 percent rating requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space; a 40 percent rating is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion.  38 C.F.R. 
Part 4, DC 5295.  

Alternatively, the veteran's disability could be rated under 
the former criteria of DC 5292 (as in effect prior to 
September 26, 2003).  Under that diagnostic code, a 10 
percent rating requires slight limitation of motion of the 
lumbar spine.  20 and 40 percent ratings require moderate and 
severe limitation of motion, respectively.  38 C.F.R. Part 4, 
DC 5292.  

In every instance where the schedule does not provide a 0 
percent rating for a DC, a 0 percent rating shall be assigned 
when the requirements for a compensable rating are not met.  
38 C.F.R. § 4.31.

Effective September 26, 2003, that portion of the rating 
schedule pursuant to which disabilities of the 
musculoskeletal system and spine are evaluated was revised.  
The DC for rating lumbosacral strain was changed to DC 5237 
and was materially revised to provide for assignment of a 10 
percent rating where forward flexion of the thoracolumbar 
spine is greater than 60 degrees but not greater than 85 
degrees; the combined range of motion of the thoracolumbar 
spine is greater than 120 degrees but not greater than 235 
degrees; or there is muscle spasm, guarding, or localized 
tenderness that does not result in abnormal gait or abnormal 
spinal contour.  A 20 percent rating requires forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent rating requires 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating requires unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent rating 
requires unfavorable ankylosis of the entire spine.  

Under the former and revised rating schedule, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which functional loss due to pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. 38 U.S.C.A. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. §§ 4.40 and 4.45 are to be considered in 
conjunction with the diagnostic codes (DCs) predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996)
 
After reviewing the evidence of record, the Board finds that 
an initial compensable rating for low back paravertebral 
muscle spasm is not warranted at any time since the grant of 
service connection under either the former or revised rating 
criteria, even when functional loss due to pain is 
considered.  The disability  has consistently been  
manifested by only sight subjective symptoms, warranting no 
more than a noncompensable rating. 

VA examinations have revealed full range of back motion, to 
include in July 1996 and August 1997.  While, on November 
1999 VA examination, there was mildly-restricted range of 
lumbar spine motion, the examiner opined, essentially, that 
there was no objective evidence of any functional problems 
associated with the service-connected disability.  
Examination in August 1997 revealed minimal tenderness 
between L3-S1; however,  this is the area affected by IVDD, a 
nonservice-connected condition.  ,  

Although slight limitation of forward lumbar flexion was 
shown on January 2000 private examination, the examiner 
evaluated the veteran's overall range of motion of the lumbar 
spine as good, and the findings with respect to muscle spasm 
were contradictory and thus unreliable.  Low back range of 
motion was within normal limits on April 2000 VA examination, 
and the low back tenderness found on May 2000 VA examination 
was associated with non-service-connected lumbar DJD.  June 
2003 VA examination showed good range of back motion and no 
tenderness.  Although the veteran was treated for low back 
pain and muscle spasm in July 2003, the Board notes that this 
was due to his having run out of medications for 4 days.  
October 2003 VA examination showed good back range of motion 
and no tenderness.  The September 2005 findings of low back 
pain, tenderness, and decreased range of motion were 
associated with the veteran's nonservice-connected 
hypertrophic spinal stenosis.

In short, the service-connected low back disability has not 
been shown to produce characteristic pain on motion such as 
to warrant a 10 percent rating under the former criteria of 
DC 5295; slight limitation of lumbar spine motion such as to 
warrant a 10 percent rating under the former criteria of DC 
5292; and (since September 26, 2003) forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees, a combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees, or muscle spasm, guarding, or localized 
tenderness that does not result in abnormal gait or abnormal 
spinal contour such as to warrant a 10 percent rating under 
revised DC 5237.



For all the foregoing reasons, the Board concludes that the 
record presents no basis for assignment of even the minimum 
compensable rating under any pertinent  criteria at any time 
since the August 28, 1995 effective date of the grant of 
service connection for low back paravertebral muscle spasm.  
As such, there is no basis for staged rating, pursuant, to 
Fenderson, and the claim for higher rating must be denied.  
In reaching these conclusions, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against assignment of a compensable 
rating, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R.  § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for IVDD is denied. 

An initial, compensable rating for low back paravertebral 
muscle spasm is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


